*1253OPINION.
James :
The taxpayer bases his entire claim for a valuation of $300 on the average dividends declared and paid from 1913 to 1923. The corporation, however, has declared over that period only approximately 63 per cent of its net profits in dividends, and the balance sheet as of the close of 1921 shows an actual net worth in capital stock, surplus, and surplus reserves of $871,962.80, or $581.31 per share.
The company, has followed a conservative policy in respect of the payment of dividends, and, under such circumstances, the dividends paid are only one, and in this particular' case a somewhat unim-Eortant, criterion of the value of the stock. The value determined y the Commissioner is fully warranted by the facts.